DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PTAB Decision
The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim(s) 1, 16 and 20, but reversed all rejections against claim(s) 3 and 19 dependent thereon. There are no allowed claims in the application. The independent claim(s) is/are cancelled by the examiner in accordance with MPEP § 1214.06. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Canceled).

2. (Canceled).

3. A well tool comprising: an elongated tubular tool body configured to be disposed within a wellbore formed in a subterranean zone comprising a plurality of formations, the tool body comprising a plurality of axial portions, the tool body having a length sufficient for a respective axial portion of the plurality of axial portions to reside in each formation of the plurality of formations; and a plurality of fluid sample probes configured to sample fluids in the plurality of formations, the plurality of fluid sample probes radially offset from each other on a circumferential surface of the tool body, each fluid sample probe attached to a respective axial portion of the tool body that is configured to reside in a respective formation, the plurality of fluid sample probes configured to simultaneously sample respective fluids in the respective formation, wherein each fluid sample probe comprises: a sample drawing portion residing within the tool body and configured to extend radially outside the tool body and contact the respective formation, the sample drawing portion configured to draw the fluid from the respective formation; and a carrier residing within the tool body and carrying the sample drawing portion, the carrier configured to extend or retract the sample drawing portion.

4. The well tool of claim 3, wherein the sample drawing portion is configured to be extended or retract radially from the carrier in response to a control signal.

5. The well tool of claim 3, further comprising a plurality of flowlines fluidically coupled to the plurality of fluid sample probes, the plurality of flowlines residing within the tool body, each flowline configured to flow the sample sampled by the respective fluid sample probe.

6. The well tool of claim 5, further comprising a plurality pumps fluidically coupled to the plurality of flowlines, the plurality of pumps residing within the tool body, each pump configured to flow the sample through the respective flowline.

7. The well tool of claim 6, wherein each pump is configured to operate at a subsurface location in the subterranean zone.

8. The well tool of claim 6, wherein each pump comprises a bi-directional pump.

9. The well tool of claim 5, further comprising a plurality of fluid analyzer modules fluidically coupled to the plurality of fluid sample probes, the plurality of fluid analyzer modules residing within the tool body, each fluid analyzer module configured to analyze the sample sampled by the respective fluid sample probe.

10. The well tool of claim 9, wherein the plurality of fluid analyzer modules are configured to operate at a subsurface location in the subterranean zone.

11. The well tool of claim 9, wherein each fluid analyzer module comprises a fluorescence detector.

12. The well tool of claim 9, wherein each fluid analyzer is configured to determine a resistivity of the sample.

13. The well tool of claim 5, further comprising a plurality of sampling chambers fluidically coupled to the plurality of flowlines, the plurality of sampling chambers residing within the tool body, each sampling chamber configured to receive and collect the sample sampled by the respective fluid sample probe.

14. The well tool of claim 13, further comprising a plurality of pump out ports fluidically coupled to the plurality of flowlines between the plurality of fluid sample probes and the plurality of sampling chambers, the plurality of pump out ports residing within the tool body, each pump out port configured to divert a portion of the sample sampled by the respective fluid sample probe away from a respective fluid sampling chamber.

15. (Canceled).

16. (Canceled).

17. (Canceled).

18. (Canceled).

19. A method comprising: positioning a well tool within a wellbore formed in a subterranean zone comprising a plurality of formations, the well tool carrying a plurality of fluid sample probes at a respective plurality of axial portions of the well tool, each portion positioned in a respective formation of the plurality of formations, each fluid sample probe configured to sample a fluid in the respective formation; and simultaneously operating the plurality of fluid sample probes to sample a plurality of fluids from the plurality of formations, 
wherein each fluid sample probe comprises: a sample drawing portion residing within the tool body and configured to extend radially outside the tool body and contact the respective formation, the sample drawing portion configured to draw the fluid from the respective formation; and a carrier residing within the tool body and carrying the sample drawing portion, the carrier configured to carry the sample drawing portion, wherein simultaneously operating the plurality of fluid sample probes comprises: radially extending each sample drawing portion away from and outside the tool body to contact the respective formation, and after drawing the fluid from the respective formation, radially retracting each sample drawing portion into the tool body.

	20. (Canceled). 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868